Ameritas Life Insurance Corp. 5treet / Lincoln, NE 68510 May 5, 2014 Transmitted via EDGAR on 5-5-2014 Securities and Exchange Commission treet NE Washington, D.C. 20549 Attention: Filing Desk RE: Ameritas Life Insurance Corp. (Depositor) Ameritas Life Insurance Corp. Separate Account LLVA (1940 Act No. 811-07661) (Registrant) Ameritas No-Load VA 6150 (1933 Act No. 333-182091) Rule 497(j) Certification Dear Sir or Madam: In lieu of filing with the Securities and Exchange Commission ("SEC") the definitive prospectus dated May 1, 2014, for Ameritas Life Insurance Corp Separate Account LLVA ("Separate Account"), File No. 333-182091, as otherwise required by Rule 497(c) under the Securities Act of 1933, Ameritas Life Insurance Corp., on behalf of the Separate Account, hereby certifies that: 1. The form of prospectus and Statement of Additional Information that would have been filed under Rule 497(c) would not have differed from that contained in Post-Effective Amendment No. 3 to the Separate Account’s registration statement for File No. 333-182091 on Form N-4 filed with the SEC on April 22, 2014; and 2. The text of Post-Effective Amendment No. 3 to the Separate Account’s registration statement for File No. 333-182091 on Form N-4 has been filed electronically via EDGAR. If you have any questions or comments concerning this filing, please telephone me at 402-467-7847. Sincerely, /s/ Ann D. Diers Ann D. Diers Vice President & Associate General Counsel, Variable Contracts & AIC
